Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claims 1, 5, 8, 15 objected to because of the following informalities:
Claim 1, line 14, “the changing in impedance” should be – the impedance change—
Claim 5, line 18, “the exit mode request” should be – the standby mode exit request—
Claim 8, line 15, “the standby mode” should be – a standby mode—
Claim 15, line 1, “the transition” should be – the transition from the standby mode to the power transfer mode—
Claim 15, line 2, “the impedance change” should be – a impedance change--
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claims 5, 7, 8, 11, 12, 14, 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10734843 ( hereinafter Joye) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Joye anticipates current claims.

Instant claims
Claims of US patent No. 10734843

5. A method of operation for a power transmitter, wherein the power transmitter is configured to provide a power transfer to a power receiver via a wireless inductive power transfer signal, wherein the wireless inductive power transfer signal is generated by the power transmitter in a power transfer mode, the method comprising:

operating the power transmitter in a standby mode, wherein a presence of the power receiver is detected but no power transfer signal is generated in the standby mode;
receiving a standby mode exit request at the power transmitter, 


detecting an impedance change of the communication inductor, wherein the impedance change indicates the standby mode exit request to the power transmitter;

initiating a transition from the standby mode to the power transfer mode in response to the exist mode request, wherein the communication inductor is connected to a capacitor to form a resonance circuit; and

applying an excitation signal,
wherein the applying causes oscillations in the resonance circuit,
wherein the detection of the impedance change is derived from a measurement of at least one of a communication inductor voltage and a communication inductor current.

 the power transfer system comprising a power transmitter, wherein the power transmitter is configured to provide a power transfer to a power receiver via a wireless inductive power transfer signal generated by the power transmitter in a power transfer mode, the method comprising:
operating the power transmitter, wherein in the standby mode a presence of the power receiver is detected but no power transfer signal is generated;
receiving a standby mode exit request at the power transmitter by changing a loading of a communication inductor of the power transmitter;

detecting an impedance change of the communication inductor, wherein the impedance change indicates the standby mode exit request to the power transmitter;

initiating a transition from the standby mode to the power transfer mode in response to the detection of the impedance change, wherein the communication inductor is connected to a capacitor to form a resonance circuit; and

applying an excitation signal causing oscillations to the resonance circuit, 
wherein the detection of the impedance change is from a measurement of at least one of a communication inductor voltage and a communication inductor current.

impedance change of the communication inductor occurs in response to receiving a power-on user input.
1. wherein the impedance change indicates the standby mode exit request to the power transmitter;

6. The method of claim 5, wherein the power receiver transmits the standby mode exit request in response to receiving a power-on user input
8. A power receiver comprising:
A receiver communication inductor
a receiver mode controller, wherein the receiver mode controller is configured to transmit a standby mode exit request to a power transmitter by changing a loading of a communication inductor,









but no power transfer signal is generated in a standby mode; and




a power on detector, wherein the power-on detector is arranged to detect a power-on condition.


a power receiver; and
… wherein the first mode controller is configured to transmit a standby mode exit request to the power transmitter by changing a loading of the communication inductor,..


a power transmitter, the power transmitter comprising:
a communication inductor, wherein the communication inductor is configured to communicate with the power receiver;
 to operate in a standby mode where a presence of the power receiver is detected but no power transfer signal is generated; and


…

4. The method of claim 5, wherein the power receiver transmits the standby mode exit request in response to receiving a power-on user input
11. The power receiver of claim 9, wherein the standby mode exist request is transmitted in response to receiving a power-on user input. 

4. The method of claim 5, wherein the power receiver transmits the standby mode exit request in response to receiving a power-on user input
12. A method of operation for a power receiver, 


comprising:
transmitting a standby mode exit request to a power transmitter by changing a loading of a receiver communication inductor; and


receiving a power transfer via a wireless inductive transfer signal from the power transmitter after a transmitter mode controller has initiated a transition from a standby mode to a power transfer mode;




detecting a power-on condition









1. A wireless power transfer system comprising:
a power receiver; and

…wherein the first mode controller is configured to transmit a standby mode exit request to the power transmitter by changing a loading of the communication inductor,..

…wherein the power transmitter is configured to provide a power transfer to the power receiver via a wireless inductive power transfer signal…
…wherein the second mode controller is configured to initiate a transition from the standby mode to the power transfer mode in response to the detector detecting the impedance change,…
…

4. The wireless power transfer system of claim 1, wherein the power receiver is configured to transmit the standby mode exit request in response to receiving a power-on user input.
14. The method of claim 12, further comprising transmitting the standby mode exit request in response to receiving a power-on user input.
4. The wireless power transfer system of claim 1, wherein the power receiver is configured to transmit the standby mode exit request in response to receiving a power-on user input.
15. The method of claim 12, wherein the transition is in response to a detector detecting the impedance change
1. wherein the second mode controller is configured to initiate a transition from the standby mode to the power transfer mode in response to the detector detecting the impedance change,


4. Claims 1-4, 6, 10, 13, 16-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10734843 ( hereinafter “Joye”) in view of Van Wageningen (WO 2014020464A2)
With regard to claim 1
Instant claims
US patent 10734843

1. A power transmitter comprising:



a communication inductor, wherein the communication inductor is configured to communicate with a power receiver;
; and
wherein the detector is configured to detect an impedance change of the communication inductor, wherein a presence of the power receiver is detected by the changing in impedance but no power transfer signal is generated when the power transmitter is in a standby mode,

a detector,
wherein the power transmitter is configured to provide a power transfer to the power receiver via a wireless inductive power transfer signal,
wherein the wireless inductive power transfer signal is generated by the power transmitter in a power transfer mode,
;










A transmitter mode controller
wherein the transmitter mode controller is configured to initiate a transition from the standby mode to the power transfer mode in response to the detector detecting the impedance change,
wherein the communication inductor is connected to a capacitor to form a resonance circuit, and
wherein the detector is configured to apply an excitation signal causing oscillations to the resonance circuit,
wherein the detector is configured to detect the impedance change from a measurement of at least one of a communication inductor voltage and a communication inductor current.


a power receiver; and
a power transmitter, the power transmitter comprising:
a communication inductor, wherein the communication inductor is configured to communicate with the power receiver;
a second mode controller, wherein the second mode controller is configured to control the power transmitter to operate in a standby mode where a presence of the power receiver is detected but no power transfer signal is generated; and



a detector,
wherein the power transmitter is configured to provide a power transfer to the power receiver via a wireless inductive power transfer signal,
wherein the wireless inductive power transfer signal is generated by the power transmitter in a power transfer mode,
wherein the power receiver comprises a first mode controller,
wherein the first mode controller is configured to transmit a standby mode exit request to the power transmitter by changing a loading of the communication inductor,
wherein the detector is configured to detect an impedance change of the communication inductor,
wherein the impedance change indicates the standby mode exit request from the first mode controller;
wherein the second mode controller is configured to initiate a transition from the standby mode to the power transfer mode in response to the detector detecting the impedance change,

wherein the communication inductor is connected to a capacitor to form a resonance circuit, 
and
wherein the detector is configured to apply an excitation signal causing oscillations to the resonance circuit, and to detect the impedance change from a measurement of at least one of a communication inductor voltage and a communication inductor current.



Joye does not teach a presence of the power receiver is detected by the changing in impedance.
Van Wageningen teaches a presence of the power receiver is detected by the changing in impedance ( detect the presence of receiver through the capacitance changes, page 23, line 10-30, impedance and reactance’s relationship equations are known in the art 
    PNG
    media_image1.png
    64
    350
    media_image1.png
    Greyscale
  as seen the impedance Z equation is related to capacitance reactance of Xc, and 
    PNG
    media_image2.png
    46
    157
    media_image2.png
    Greyscale
,  and C is the capacitance value. Therefore, when capacitance C changes, the capacitance reactance Xc changes which results the change of the impedance Z).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joye, to detect a presence of the power receiver by the changing in impedance,  as taught by  Van Wageningen,  because the capacitance/impedance changes as the power receiver is present, and the use of a known chosen parameter to detect the presence of the receiver can satisfy the user’s requirement and improve user’s experience, and implement a simple operation system.
With regard to claim 2, the combination of Joye and Van Wageningen teaches all the limitations of claim 1, Joye further teaches the communication inductor is not a portion of a transmitter power coil, wherein the transmitter power coil generates the power transfer signal ( see claim 2 of Joye) 
With regard to claim 3, the combination of Joye and Van Wageningen teaches all the limitations of claim 1, Joye further teaches wherein the impedance change of the communication inductor generates an impedance change signal ( claim 1 of Joye , the detector is configured to detect an impedance change of the communication inductor, wherein the impedance change indicates the standby mode exit request from the first mode controller ) wherein the impedance change signal comprises control data, wherein the transmitter mode controller is configured to adapt the transition from the standby mode to the power transfer mode based on the control data ( see claim 3 of Joye).
With regard to claim 4, the combination of Joye and Van Wageningen teaches all the limitations of claim 1, Joye further teaches the impedance change of the communication inductor occurs after a power-on user input ( see claim 1 of Joye, the detector is configured to detect an impedance change of the communication inductor, wherein the impedance change indicates the standby mode exit request from the first mode controller;  see claim 4 of Joye, the power receiver transmits the standby mode exit request in response to receiving a power-on user input ).
	With regard to claim 6, Joye teaches all the limitations of claim 5.
 Joye does not teach arranging the transition from the standby mode to the power transfer mode based on a control data wherein the standby exit request comprises control data.
	However, Van Wageningen teaches arranging the transition from the standby mode to the power transfer mode based on the control data ( after the power transmitter receives the wake-up message, the transmitter exits the standby mode to initialize a power transfer, page 31, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 5, to adapt the transition from the standby mode to the power transfer mode based on a control data wherein the power transmitter comprises a receiver for retrieving the control data, wherein the standby exit request comprises control data,  as taught by  Van Wageningen,  in order to adaptively control the transmitter using the receiver’s feedback, improve the efficiency of the operating system and improve the user’s experience.
With regard to claim 10, Joye teaches all the limitations of claim 8, but not the standby mode exit request comprises control data wherein the control data is arranged to direct the power transmitter to adapt the transition from the standby mode to the power transfer mode.
Van Wageningen teaches wherein the standby mode exit request comprises control data ( wakeup message, page 31, line 15-18), wherein the control data is arranged to direct the power transmitter to adapt the transition from the standby mode to the power transfer mode( after the power transmitter receives the wakeup message, the transmitter exits the standby mode to initialize a power transfer, page 31, line 15-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 8, to configure the standby mode exit request to comprise control data wherein the control data is arranged to direct the power transmitter to adapt the transition from the standby mode to the power transfer mode, as taught by  Van Wageningen,  in order to adaptively control the transmitter using the receiver’s feedback, improve the efficiency of the operating system and improve the user’s experience.
With regard to claim 13, Joye teaches all the limitations of claim 12, but not wherein the standby mode exit request comprises control data wherein the control data is arranged to direct the power transmitter to adapt the transition from the standby mode to the power transfer mode.
Van Wageningen teaches wherein the standby mode exit request comprises control data(wake up message, page 31 line 2-line 10), wherein the control data is arranged to direct the power transmitter to adapt the transition from the standby mode to the power transfer mode( after the power transmitter receives the wake-up message, the transmitter exits the standby mode to initialize a power transfer, page 31, line 15-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12, to configure the standby mode exit request to comprise  control data wherein the control data is arranged to direct the power transmitter to adapt the transition from the standby mode to the power transfer mode, as taught by  Van Wageningen,  in order to adaptively control the transmitter using the receiver’s feedback, improve the efficiency of the operating system and improve the user’s experience.
With regard to claim 16, Joye teaches all the limitations of claim 5, but not a computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method 
  Van Wageningen teaches a computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method (functions/software performed by the processor page 41, line 5-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 5, to include a computer program stored on a non-transitory medium, wherein the computer program when executed on 
With regard to claim 17, Joye teaches all the limitations of claim 12, but not a computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method 
  Van Wageningen teaches a computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method (functions/software performed by the processor page 41, line 5-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 12, to include a computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method, as taught by Van Wageningen, in order to automatically execute the program using the software and increase the efficiency of the operation.


5. Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10734843  ( hereinafter “Joye”) in view of Kitamura ( US 20120146580).
With regard to claim 9, Joye teaches all the limitations of claim 8.
Joye does not teach the communication inductor is separate from a transmitter power coil and the transmitter power coil generates the power transfer signal.
However, Kitamura teaches the communication inductor (e.g., L3, Fig. 1) is separate from a transmitter power coil (e.g., L1, Fig. 1) generating the power transfer signal (e.g., L1 generates the power transfer signal, Fig. 1).
.

6. Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,866,073 (hereinafter “Joye1”) in view of Van Wageningen (WO 2014020464A2) and Kitamura (US 20120146580).
With regard to claim 1, Joye1 teaches power transmitter comprising:
a communication inductor, wherein the communication inductor is configured to communicate with a power receiver (the power transmitter comprises: the communication inductor for communicating with the power receiver, claim 1 of Joye1)
and a detector,
wherein the detector is configured to detect an impedance change of the communication inductor; wherein a presence of the power receiver is detected but no power transfer signal is generated when the power transmitter is in a standby mode (the communication inductor for communicating with the power receiver; a second mode controller for controlling the power transmitter to operate in a standby mode wherein a presence of the power receiver is detected but no power transfer signal is generated; a detector for detecting an impedance change of the communication inductor; claim 1 of Joye1)
wherein the power transmitter is configured to provide a power transfer to the power receiver via a wireless inductive power transfer signal, wherein the wireless inductive power 
a transmitter mode controller, and wherein the transmitter mode controller is configured to initiate a transition from the standby mode to the power transfer mode in response to the detector detecting the impedance change (the power receiver comprises a first mode controller for transmitting a standby mode exit request to the power transmitter by changing a loading of a communication inductor of the power transmitter claim 1 of Joye1)
and wherein the detector is configured to apply an excitation signal causing oscillations to the resonance circuit, wherein the detector is configured to detect the impedance change from a measurement of at least one of a communication inductor voltage and a communication inductor current   ( wherein the communication inductor is part of a resonance circuit and the detector is arranged to apply an excitation signal comprising at least one excitation causing oscillations to the resonance circuit exceeding a duration of the excitation of the excitation signal, and to detect the impedance change from a measurement of at least one of a communication inductor voltage and a communication inductor current, claim 1 of Joye1).
	Joye1 does not teach a presence of the power receiver is detected by the changing in impedance and the communication inductor is connected to a capacitor to form a resonance circuit.
Van Wageningen teaches a presence of the power receiver is detected by the changing in impedance ( detect the presence of receiver through the capacitance changes, page 23, line 10-30, 
    PNG
    media_image1.png
    64
    350
    media_image1.png
    Greyscale
  as seen the impedance Z equation is related to capacitance reactance of Xc, and 
    PNG
    media_image2.png
    46
    157
    media_image2.png
    Greyscale
,  and C is the capacitance value. Therefore, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Joye1, to detect a presence of the power receiver by the changing in impedance,  as taught by  Van Wageningen,  because the capacitance/impedance changes as the power receiver is present, and the use of a known chosen parameter to detect the presence of the receiver can satisfy the user’s requirement and improve user’s experience, and implement a simple operation system.
In addition, Kitamura teaches the communication inductor (e.g., L3, Fig. 1, L3 is communicated with L4 about authentication information, therefore, L3 is a communication inductor) is connected to a capacitor (e.g., C3, Fig. 1) to form a resonance circuit (e.g., C3 and L3, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Joye1 and Van Wageningen, to configure the communication inductor is connected to a capacitor to form a resonance circuit, as taught by Kitamura, in order to use established method to form a resonance circuit, save the cost and reduce the design and manufacture time.
	With regard to claim 2, the combination of Joye1, Van Wageningen and Kitamura teaches all the limitations of claim 1, and Joye1 further teaches the communication inductor is not a portion of a transmitter power coil generating the power transfer signal (claim 3 of Joye1).
With regard to claim 3, the combination of Joye1, Van Wageningen,  and Kitamura teaches all the limitations of claim 1, and Joye1 further teaches the impedance change of the communication inductor generates an impedance change signal (Claim 1 of Joye1, the second mode controller is arranged to initiate a transition from the standby mode to a power transfer mode in response to the detector detecting the impedance change) wherein the impedance ).
With regard to claim 4, the combination of Joye1 Van Wageningen,  and Kitamura teaches all the limitations of claim 1, and Joye1 further teaches the impedance change of the communication inductor occurs after  a power-on user input ( Claim 1 of Joye1, the power receiver comprises a first mode controller for transmitting a standby mode exit request to the power transmitter by changing a loading of a communication inductor of the power transmitter claim 2 of Joye1, the power receiver is arranged to transmit the standby mode exit request in response to receiving a power-on user input.) .

7. Claims 5-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,866,073 (hereinafter “Joye1”) in view of Kitamura (US 20120146580).
With regard to claim 5, Joye1 teaches a method of operation for a power transmitter, wherein the power transmitter is configured to provide a power transfer to a power receiver via a wireless inductive power transfer signal, wherein the wireless inductive power transfer signal is generated by the power transmitter in a power transfer mode, the method comprising: operating the power transmitter in a standby mode, wherein in the standby mode a presence of the power receiver is detected but no power transfer signal is generated; ((a second mode controller for controlling the power transmitter to operate in a standby mode wherein a presence of the power receiver is detected but no power transfer signal is generated; claim 1 of Joye1)
receiving a standby mode exit request at the power transmitter, (the power receiver comprises a first mode controller for transmitting a standby mode exit request to the power transmitter by changing a loading of a communication inductor of the power transmitter; claim 1 
initiating a transition from the standby mode to the power transfer mode in response to the detection of exit mode request (a detector for detecting an impedance change of the communication inductor; and the second mode controller is arranged to initiate a transition from the standby mode to a power transfer mode in response to the detector detecting the impedance change, the power receiver comprises a first mode controller for transmitting a standby mode exit request to the power transmitter by changing a loading of a communication inductor of the power transmitter claim 1 of Joy1), and applying an excitation signal, wherein the applying causes oscillations in the resonance circuit,
wherein the detection of the impedance change is derived from a measurement of at least one of a communication inductor voltage and a communication inductor current. ( wherein the communication inductor is part of a resonance circuit and the detector is arranged to apply an excitation signal comprising at least one excitation causing oscillations to the resonance circuit exceeding a duration of the excitation of the excitation signal, and to detect the impedance change from a measurement of at least one of a communication inductor voltage and a communication inductor current, claim 1 of Joye1).
Joye1 does not teach the communication inductor is connected to a capacitor to form a resonance circuit.
However, Kitamura teaches the communication inductor (e.g., L3, Fig. 7) is connected to a capacitor (e.g., C3, Fig. 7) to form a resonance circuit (e.g., C3 and L3, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joye1, to configure the communication inductor is connected to a capacitor to form a resonance circuit, as taught by 
With regard to claim 6, the combination of Joye1 and Kitamura teaches all the limitations of claim 5, and Joye1 further teaches arranging the transition from the standby mode to the power transfer mode based on a control data wherein the standby exit request comprises control data.  (claim 4 of Joye).
With regard to claim 7, the combination of Joye1 and Kitamura teaches all the limitations of claim 5, and Joye1 further teaches impedance change of the communication inductor occurs in response to receiving a power-on user input (Claim 1 of Joye1, a detector for detecting an impedance change of the communication inductor; and the second mode controller is arranged to initiate a transition from the standby mode to a power transfer mode in response to the detector detecting the impedance change , claim 2 of Joye1, the power receiver is arranged to transmit the standby mode exit request in response to receiving a power-on user input.) .

8. Claims 8, 11, 12, 14, 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,866,073 (hereinafter “Joye1”) Although the claims at issue are not identical, they are not patentably distinct from each other because 
With regard to claim 8, Joye1 teaches a power receiver comprising:
a receiver communication inductor, a receiver mode controller, wherein the receiver mode controller is configured to transmit a standby mode exit request to a power transmitter by changing a loading of a communication inductor( the power receiver comprises a first mode controller for transmitting a standby mode exit request to the power transmitter by changing a loading of a communication inductor of the power transmitter claim 1 of Joye1 ), 

a  power on detector, wherein the power-on detector is arranged to detect a power-on condition ( wherein the power receiver is arranged to transmit the standby mode exit request in response to receiving a power-on user input, claim 2 of Joye1).
	With regard to claim 11, Joye1 teaches all the limitation of claim 8, Joye1 further teaches  the standby mode exit request is transmitted in response to receiving a power-on user input (( wherein the power receiver is arranged to transmit the standby mode exit request in response to receiving a power-on user input, claim 2 of Joye1).
	With regard to claim 12, Joye1 teaches a method of operation for a power receiver comprising: transmitting a standby mode exit request to a power transmitter by changing a loading of a communication inductor (the power receiver comprises a first mode controller for transmitting a standby mode exit request to the power transmitter by changing a loading of a receiver communication inductor of the power transmitter claim 1 of Joye1); and
receiving a power transfer via a wireless inductive transfer signal from the power transmitter after a transmitter mode controller has initiated a transition from a standby mode to a power transfer mode (the second mode controller is arranged to initiate a transition from the standby mode to a power transfer mode in response to the detector detecting the impedance change, claim 1 of Joye1), and detecting a power-on condition ( ( wherein the power receiver is arranged to transmit the standby mode exit request in response to receiving a power-on user input, claim 2 of Joye1).
	With regard to claim 14, Joye1 teaches all the limitations of claim 12, Joye1 further teaches comprising transmitting the standby mode exit request in response to receiving a power-on user input ( claim 2 of Joye1).
With regard to claim 15, Joye1 teaches all the limitations of claim 12 and further teaches the transition is in response to a detector detecting the impedance change (claim 1 of Joye1 initiate a transition from the standby mode to a power transfer mode in response to the detector detecting the impedance change)

9. Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 9,866,073 (hereinafter “Joye1”) in view of Kitamura ( US 20120146580).
	With regard to claim 9, Joye1 teaches all the limitations of claim 8.
Joye1 does not teach the receiver communication inductor is separate from a receiver power coil and the receiver power coil generates the power transfer signal.
However, Kitamura teaches the receiver communication inductor ( L3, Fig. 1) is separate from a receiver power coil ( e.g., L1, Fig. 1) (e.g., L1 generates the power transfer signal, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 8, to configure the receiver communication inductor to be separate from a receiver power coil generating the power transfer signal,  as taught by  Kitamura,  in order to designate different coils with different function, reduce the complexity of the design, avoid the interference between the power path and the communication link, and make it easy for the designer or user to adjust or control specific coil to fulfill specific function.
		
10. Claims 10, 13, 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,866,073 (hereinafter “Joye1”) in view of Wageningen (WO 2014020464A2)
With regard to claim 10, Joye1 teaches all the limitation of claim 8, but not wherein the standby mode exit request comprises control data, the control data is arranged to direct the power transmitter to adapt the transition from the standby mode to the power transfer mode 
Van Wageningen teaches wherein the standby mode exit request comprises control data( wakeup message, page 31, line 15-18), wherein the control data is arranged to direct the power transmitter to adapt the transition from the standby mode to the power transfer mode( after the power transmitter receives the wakeup message, the transmitter exits the standby mode to initialize a power transfer, page 31, line 15-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 8, to configure the standby mode exit request to comprise control data,  configure the control data is arranged to direct the power transmitter to adapt the transition from the standby mode to the power transfer mode,,  as taught by Van Wageningen,  in order to adaptively control the transmitter using the receiver’s feedback, improve the efficiency of the operating system and improve the user’s experience.
With regard to claim 13, Joye1 teaches all the limitations of claim 12, but not 
wherein the standby mode exit request comprises control data, wherein the power transmitter comprises a receiver for retrieving the control data, wherein the control data is arranged to direct the power transmitter is configured to adapt the transition from the standby mode to the power transfer mode 
Van Wageningen teaches the standby mode exit request comprises control data( wakeup message, page 31, line 15-18), wherein the power transmitter comprises a receiver for retrieving the control data, wherein the control data is arranged to direct the power transmitter  is configured to adapt the transition from the standby mode to the power transfer mode ( after the power transmitter receives the wakeup message, the transmitter exits the standby mode to initialize a power transfer, page 31, line 15-18).

With regard to claim 17, Joye1 teaches all the limitations of claim 12, but not  a computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method 
  Van Wageningen teaches a computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method (functions/software performed by the processor page 41, line 5-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 12, to include a computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method, as taught by Van Wageningen, in order to automatically execute the program using the software and increase the efficiency of the operation.

11. Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,866,073 (hereinafter “Joye1”) and Kitamura (US 20120146580) in further view of Wageningen (WO 2014020464A2)
With regard to claim 16, the combination of Joye1 and Kitamura teaches all the limitations of claim 5, but not a computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 5, to include a computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method, as taught by Van Wageningen, in order to automatically execute the program using the software and increase the efficiency of the operation.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12. Claims 8, 10-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen (WO 2014020464A2) in view of Bohn (US 2016/0190872).
With regard to claim 8, Van Wageningen teaches a power receiver comprising: a receiver communication inductor (e.g., 107, Fig. 1); a receiver mode controller ( e.g., 105, Fig. 1), wherein the receiver mode controller (e.g., 105, Fig. 1) is configured to transmit a standby mode exit request (wake up message, page 31 line 2-line 10) to a power transmitter by 
wherein no power transfer signal is generated in the standby mode ( page 32, line 25-31, when transmitter  in standby mode, the receiver send a message terminating the power transfer initialization, and the transmitter stays at the standby mode, this means there is no power transfer in standby mode because power transfer is not initialized).
	Van Wageningen does not teach a power-on detector, wherein the power-on detector is arranged to detect a power-on condition.
	However, Bohn teaches a power-on detector ( logic control block in the RU to monitor the information about RU, [0100] ), wherein the power-on detector is arranged to detect a power-on condition ( a user initiated request to start charging a device , [0076] further see [0086][0087] when a need for wireless charging is detected, steering power from GU to RU begins with a request for power transfer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Wageningen, to include a power-on detector, wherein the power-on detector is arranged to detect a power-on condition, as taught by Bohn, in order to operate the power transfer based on need ( [0086] and [0087]) avoid waste of power, and operate with high power transfer efficiency[0065].
With regard to claim 10, the combination of Van Wageningen and Bohn teaches all the limitations of claim 8, Van Wageningen further teaches  wherein the standby mode exit request comprises control data( wakeup message, page 31, line 15-18), wherein the control data is arranged to direct the power transmitter to adapt the transition from the standby mode to the power transfer mode( after the power transmitter receives the wakeup message, the transmitter exits the standby mode to initialize a power transfer, page 31, line 15-18).
With regard to claim 11, the combination of Van Wageningen and Bohn teaches all the limitations of claim 8. 
Van Wageningen does not teach wherein the standby mode exit request is transmitted in response to receiving a power-on user input.
However, Bohn teaches the standby mode exist request ( a request to start charging device, [0076], line 4-6,  Further, Van Wageningen ( page 31, line 20-21 )teaches the wake-up message may specifically be used to indicate the power receiver want to initiate a charging operation, therefore the user initiation to charge in Bohn can be a wakeup message in Van Wageningen from the receiver because both function as the power transfer request message) is transmitted in response to receiving a power-on user input (user initiate request to charge the device through a wireless charge application on the device, [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8, to transmit the standby mode exit request in response to receiving a power-on user input, as taught by Bohn, in order to operate the power transfer based on need ( [0086] and [0087]) avoid waste of power, give the user more choice and improve the user experience.
With regard to claim 12, Van Wageningen teaches a method of operation for a power receiver, the method comprising: transmitting a standby mode exit request(wake up message, page 31 line 2-line 10)  to a power transmitter by changing a loading of a receiver communication inductor(transmitting a wake up message by load modulation, page 31, line 2-10); and receiving a power transfer via a wireless inductive transfer signal (the receiver coil 107 may receive the power signal for inductive power transfer from the transmitter coil 103, page 20, line 25-30) from the power transmitter ( e.g., 101, Fig. 1) after a transmitter mode controller ( e.g., 105, Fig. 1)  has initiated a transition from a standby mode to a power transfer mode ( page 32, line 25-34, After entering the standby phase 515, the power transmitter 101 will generate a 
 	Van Wageningen does not teach a power-on condition.
 However, Bohn teaches detect a power-on condition ( a user initiated request to start charging a device [0076] further see [0086][0087] when a need for wireless charging is detected, steering power from GU to RU begins with a request for power transfer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Wageningen, to detect a power-on condition, as taught by Bohn, in order to operate the power transfer based on need ( [0086] and [0087]) avoid waste of power, and operate with high power transfer efficiency[0065].
With regard to claim 13, the combination Van Wageningen and Bohn teaches all the limitations of claim 12, Van Wageningen further teaches wherein the standby mode exit request comprises control data(wake up message, page 31 line 2-line 10),
wherein the power transmitter comprises a receiver (e.g., 103, 201, Fig. 2)for retrieving the control data, wherein the control data is arranged to direct the power transmitter to adapt the transition from the standby mode to the power transfer mode( after the power transmitter receives the wake-up message, the transmitter exits the standby mode to initialize a power transfer, page 31, line 15-18).
	With regard to claim 14, the combination Van Wageningen and Bohn teaches all the limitations of claim 12. 
Van Wageningen does not teach transmitting the standby mode exit request in response to receiving a power-on user input.
However, Bohn teaches transmitting the standby mode exit request ( a request to start charging device, [0076], line 4-6,  Further, Van Wageningen ( page 31, line 20-21 )teaches the wake-up message may specifically be used to indicate the power receiver want to initiate a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to transmit the standby mode exit request in response to receiving a power-on user input, as taught by Bohn, in order to operate the power transfer based on need ( [0086] and [0087]) avoid waste of power, give the user more choice and improve the user experience.
With regard to claim 15, the combination Van Wageningen and Bohn teaches all the limitations of claim 12, Van Wageningen further teaches the transition is in response to a detector  ( e.g., 209, Fig. 2)detecting the impedance change (the power transmitter shall wake-up from standby on a passive wake-up signal provided by the power receiver, which could be impedance change / load modulation provided by the power receiver, page 39, line 5-10.
With regard to claim 17, the combination Van Wageningen and Bohn teaches all the limitations of claim 12.  Van Wageningen further teaches a computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method ( software function performed by the processor page 41, line 5-25).


13. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen (WO 2014020464A2) and Bohn (US 2016/0190872) in further view of  Omae (US20140339907A1) 
With regard to claim 9, the combination Van Wageningen and Bohn teaches all the limitations of claim 8.

	However, Omae teaches wherein the receiver communication inductor (e.g., 410/ communication coil, Fig. 3, see [0122] a wireless communication coil may be employed together as detection coil 410, and [0091] load modulation can be used through communication coil) is separate from a receiver power coil (e.g., 430, Fig. 3), wherein the receiver power coil (e.g., 430, Fig. 3) receives the power transfer signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8, to configure the receiver communication inductor to be separate from a receiver power coil, wherein the receiver power coil receives the power transfer signal, as taught by Omae, in order to separately control the communication inductor with the excitation signal can avoid the interference from other signal/power path, and simplify the control mechanism.

Response to Argument
14. The applicant states they are willing to provide terminal disclaimer for Joye and Joye1 when other rejections are resolved. However, no terminal disclaimers have been filed in accompany with the remarks dated on 1/18/2022. Therefore, the double patenting rejections are maintained.
In addition, because the applicant’s amendment, new 103 rejections has been made towards claims 8-15 and 17.
Conclusion
15. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pigott (US 20140266019) teaches about by refraining from modulating the load impedance that the power receiving device presents, the power receiving device may communicate a message to the power transmitting device to increase the power signal.
Kwak (US 20140361739 A1) teaches a wireless power transmitter may transfer power to a wireless charging coil of an appliance having a wireless power receiver in a wireless manner after receiving a power-on signal when a remote controller generates the power-on signal.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836